Citation Nr: 0417183	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress 
disorder (PTSD), prior to August 26, 1999.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for PTSD and assigned an initial rating of 10 percent, 
effective from March 13, 1997, the date of receipt of the 
veteran's reopened claim.  The veteran disagreed with this 
determination, claiming that the severity of his PTSD was 
inadequately reflected by the 10 percent evaluation.  
Subsequently, by rating action in March 2002, the rating for 
PTSD was increased to 50 percent effective from August 26, 
1999, the date of a VAMC medical treatment record for his 
mental disorder.

A claim of entitlement to an increased rating placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, remains an "original claim" and is 
not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board chose to 
undertake evidentiary development in this case, to include 
obtaining copies of Social Security Administration (SSA) 
records and arranging for a psychiatric examination to 
determine the current severity of the veteran's PTSD.  SSA 
records were received and the veteran underwent a psychiatric 
examination in March 2003.

This case was remanded by the Board for initial adjudication 
by the RO in September 2003.  The Board finds that it is now 
ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  From March 13, 1997, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms resulting in 
impaired judgment, disturbances of motivation and mood, as 
well as difficulty in establishing and maintaining effective 
work and social relationships.

3.  The veteran's PTSD is not shown to be productive of 
impairment which would result from such symptoms as 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks, inability to function 
independently, disorientation, or neglect of personal 
hygiene. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have 
been met since March 13, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003). 

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003).

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.

By virtue of the information contained in the discussion in 
the February 1998, and March 2002 rating decisions, the March 
1999 statement of the case, the March 2000, March 2002, and 
December 2003 supplemental statements of the case, and the 
September 2003 Remand, the veteran and his representative 
were notified of the information necessary to substantiate 
his claims and which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the 
appellant filed his reopened claim for service connection for 
PTSD in March 1997.  By rating action in February 1998, 
service connection for PTSD was granted and an evaluation of 
10 percent was assigned from March 13, 1997.  Subsequently, 
by rating action in March 2002, the rating for PTSD was 
increased from 10 percent to 50 percent from August 26, 1999.  
While the veteran was not provided with a VCAA letter prior 
to the initial decision, the Board finds that the timing of 
the claim (March 1997), and initial rating decision (February 
1998) made it infeasible to provide notice required by the 
VCAA (enacted in November 2000) prior to the initial RO 
decision.    

By the supplemental statement of the case in December 2003, 
the veteran was informed of the laws pertaining to the VCAA.  
In addition he was advised as to his due process rights with 
respect to his claims, was told what was needed to support an 
increased ratings claim, and was told what medical evidence 
(VA and private) would support his claim.  He was told that 
VA had obtained service medical records, SSA, and private 
medical records, and he was told where to send additional 
information.    

Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, SSA and private treatment 
records. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Background   The veteran filed a claim on March 13, 1997, to 
reopen his previously denied claim for service connection for 
PTSD.  

VAMC records reveal that he was hospitalized in December 1996 
with a diagnosis of delusional disorder.  A GAF of 40 was 
assigned at that time.  It was noted that he had been 
diagnosed in the past with PTSD, although PTSD was not 
diagnosed at this time.

Subsequently he was again hospitalized at the VAMC in 
November 1997 with diagnoses of adjustment disorder, PTSD and 
delusional disorder by history.  A GAF of 45 was assigned at 
that time.  

In a November 1997 letter, a VA physician noted that the 
veteran had symptoms indicative of PTSD.  He noted further 
that, "I believe this patient would be appropriate for 
compensation for what I believe is a service connected 
disorder.  The patient's disorder is chronic in nature."

By rating action in February 1998, service connection for 
PTSD was granted and an evaluation of 10 percent was assigned 
from March 13, 1997, the date of receipt of the veteran's 
reopened claim.  

In a VA examination in July 1998, the veteran reported 
nightmares 3 to 4 times a week.  He had been a medic in 
Vietnam and had 3 friends killed.  He did not report survivor 
guilt.  His nightmares were vivid and he awoke fatigued.  He 
did not have as many intrusive thoughts during the day as at 
night.  Loud noises and firecrackers bothered him.  He 
generally avoided crowds.  He was rather anxious during the 
examination and rubbed his fingers.  Thought process was 
logical and tight with no loosening of associations or 
confusion.  No gross impairment of memory was noted, and he 
was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted.  The 
diagnosis was chronic PTSD and a GAF of 52 was assigned.

While the veteran was hospitalized at a VA facility for 
gastrointestinal bleeding, a progress note dated August 26, 
1999, reflects that PTSD was diagnosed and a GAF of 35 was 
assigned.

At the time of an August 2000 VA examination, the veteran 
reported that he was being followed in the mental hygiene 
clinic.  He took Amitriptyline and Serzone.  He reported 
nightmares 3 to 4 times a week involving his duties as a 
medic in Vietnam.  The nightmares were vivid.  He had some 
intrusive thoughts with no apparent trigger.  He was easily 
startled and was uncomfortable in crowds.  He avoided war 
movies as they triggered his thoughts.  He was not working 
since 1987 but denied work impairment due to PTSD.  The 
examiner noted that the veteran was casually groomed and made 
little eye contact.  He displayed some anxiety, but he was 
cooperative.  Speech was generally within normal limits.  The 
predominant mood was of anxiety and affect was constricted.  
Thought process was logical and tight with no loosening of 
associations or confusion.  No gross impairment of memory was 
noted, and he was oriented in all spheres.  There was no 
evidence of hallucinations or delusional materials.  His 
insight was somewhat limited and judgment was adequate.  He 
denied suicidal or homicidal ideations.  The examiner opined 
the veteran was competent for VA purposes and not in need of 
psychological hospitalization.  The diagnosis was chronic 
PTSD and a GAF of 52 was assigned.

By rating action in March 2002, the rating for PTSD was 
increased from 10 percent to 50 percent from August 26, 1999.

In December 2002, the Board undertook additional development 
to obtain additional medical evidence including Social 
Security Administration records.  In addition another 
psychiatric examination was to be performed.

The report of a March 2003 VA examination reflects that the 
veteran was followed in the mental hygiene clinic, and 
treated with Amitriptyline and Nefazodone.  He reported 
nightmares 3 to 4 times a week.  He had some intrusive 
thoughts.  He was easily startled and avoided crowds.  He 
watched a war movie during Thanksgiving and it made him cry.  
He was not bothered by Vietnamese.  He had been married and 
divorced twice, and now lived alone.  He had not worked since 
1987 due to lead poisoning incurred as a welder.  The 
examiner noted that the veteran was casually groomed, and 
made little eye contact.  He was cooperative but vague 
displaying some mild anxiety.  Speech was generally within 
normal limits.  The predominant mood was of anxiety and 
affect was appropriate.  Thought processes and associations 
were logical and tight with no loosening of associations or 
confusion noted.  No gross impairment of memory was noted, 
and he was oriented in all spheres.  There was no evidence of 
hallucinations or delusions materials.  His insight and 
judgment were adequate.  He reported some suicidal ideation 
but denied homicidal ideations.  The examiner opined the 
veteran was competent for VA purposes and not in need of 
psychological hospitalization.  The diagnosis was chronic 
PTSD, and a GAF of 53 was assigned.  The examiner commented 
that there had been no significant change in the veteran's 
functioning since the time of his last examination and that 
the veteran's PTSD symptomatology did not preclude his 
ability to work.

The file contains substantial private, VA, and SSA medical 
records.  These reveal a long history of physical and mental 
disorders.  The SSA records reveal the veteran was receiving 
benefits for postoperative diverticulitis and a delusional 
disorder.  These records revealed mental testing subsequent 
to a toxic chemical exposure claim in 1988.   The veteran 
apparently was unable to work due to fumes and other chemical 
exposure while working as a welder.  He had several 
complaints, which were attributed to mental disorders, which 
may have been caused by this exposure.  The records reveal 
1988 diagnoses of psychological factors affecting 
physiological condition, and secondary major depressive 
episode with psychotic features.

Criteria and Analysis.   Disability ratings are determined by 
the application of a schedule of ratings, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
When, after careful consideration of all the available 
evidence, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is assigned for PTSD which produces occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or "like or 
similar to."  See WEBSTER'S NEW WORLD DICTIONARY 1337 (3rd. 
coll. ed. 1988).  Specifically, it determined that the use of 
the term "such as" demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  The 
Court concluded, "The rating specialist is to consider all 
symptoms of a claimant's [service-connected mental] condition 
that affect the level of occupational or social impairment." 
Id. at 443.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Applying the above criteria in determining whether the 
veteran is entitled to an initial disability rating in excess 
of 10 percent for his service-connected PTSD, the Board 
concludes that a 50 percent disability rating, and not in 
excess thereof, is appropriate for the entire rating period.  
Specifically, the Board finds that the veteran's symptoms of 
nightmares, intrusive thoughts, and other PTSD symptoms more 
closely approximate those associated with a 50 percent 
disability rating.  Significantly, the veteran's 
symptomatology reflects that he suffers from social 
impairment with reduced reliability due in part to flattened 
affect, disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social relationships.  

The Board has also considered the veteran's GAF score of 45 
in his November 1997 VA hospitalization report and a GAF 
score of 35 when he was hospitalized at a VA facility for 
gastrointestinal bleeding in August 1999.  The Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) 
provides that a GAF score represents the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  A GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  A GAF of 41-50 indicates serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  In VA examinations for disability 
evaluation purposes in July 1998, August 2000, and March 
2003, his GAF scores were 52-53.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  

The Board recognizes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, the GAF 
scores of 52-53 are consistent with the examiner's recorded 
evaluation of the veteran's psychological and social 
functioning.

The Board therefore concludes, that the evidence is 
consistent with a 50 percent disability rating for the period 
from March 13, 1997, to August 26, 1999.  See Mauerhan, 
supra.

The evidence does not support a disability rating in excess 
of 50 percent.   Specifically, a 70 percent evaluation for 
PTSD requires symptoms which would be productive of 
impairment equivalent to impairment resulting from such 
symptoms as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences occupational and social impairment 
due to such symptoms as nightmares, depression, anxiety, and 
stress, etc., with deficiencies in several areas, the 
impairment does not rise to the level of a 70 percent 
psychiatric disability.  38 C.F.R. §§ 4.7, 4.130 (2003). 

Similarly, a 100 percent evaluation is not warranted, since 
the veteran has not reported symptoms that demonstrate a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.7, 4.130 (2003).  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected PTSD 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 50 percent disability 
rating, and not in excess thereof, is consistent with the 
observations and diagnoses of the examiners, as well as the 
GAF scores, which they assigned to the veteran from on 
examinations in 1998, 2000, and 2003.  The evidence as a 
whole reflects occupational and social impairment from PTSD 
which more nearly approximates the criteria for a 50 percent 
rating than a 70 percent rating, and thus a rating higher 
than 50 percent may not be assigned.

The preponderance of the evidence is against a rating greater 
than 50 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a rating in excess of 
50 percent  must be denied.  38 U.S.C.A.  § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A 50 percent rating is granted for PTSD from March 13, 1997, 
subject to the regulations governing the payment of monetary 
awards.

A rating in excess of 50 percent is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



